UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                 14-MD-2543 (JMF)
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION

This Document Relates To:                                                            ORDER
Yagman v. General Motors Corp., 14-CV-9058
-----------------------------------------------------------------------------x


JESSE M. FURMAN, United States District Judge:

        The Court has received an email from Mr. Yagman, attached hereto as Exhibit A. Although the

email is a violation of the Court’s Rules regarding communications (which require submissions of this

sort to be filed as letters on ECF and, more generally, which prohibit direct communications by pro se

litigants such as Mr. Yagman) and is patently inappropriate, the Court will treat it as a motion to

terminate ECF notifications. That motion is GRANTED. Although the Court would be on firm

ground sanctioning Mr. Yagman for his inappropriate communication — particularly given his history

of inappropriate filings in this and other cases, see, e.g., Yagman v. Gen. Motors Co. (In re Gen.

Motors LLC Ignition Switch Litig.), Nos. 14-MD-2543 (JMF) et al., 2021 WL 1566053, at *4 n.3

(S.D.N.Y. Apr. 20, 2021) (14-CV-9058, ECF No. 348) — it will refrain from doing so.

        The Clerk of Court is directed to terminate ECF notifications to Mr. Yagman for both 14-MD-

2543 and 14-CV-9058.

        SO ORDERED.

Dated: July 2, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
EXHIBIT A
From:            Info Information
To:              Furman NYSD Chambers
Subject:         Fw: Activity in Case 1:14-md-02543-JMF In re: General Motors LLC Ignition Switch Litigation Notice of Voluntary
                 Dismissal - Signed
Date:            Wednesday, June 30, 2021 3:52:59 PM


CAUTION - EXTERNAL:




From: Info Information <Filing@yagmanlaw.net>
Sent: Wednesday, June 30, 2021 12:27 PM
To: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Subject: Re: Activity in Case 1:14-md-02543-JMF In re: General Motors LLC Ignition Switch Litigation
Notice of Voluntary Dismissal - Signed

Please stop sending me these notices. I am sure you are happy that I'm out of your hair, and
now I would like to have you out of mine. Thanks.

Stephen Yagman

From: NYSD_ECF_Pool@nysd.uscourts.gov <NYSD_ECF_Pool@nysd.uscourts.gov>
Sent: Wednesday, June 30, 2021 12:17 PM
To: CourtMail@nysd.uscourts.gov <CourtMail@nysd.uscourts.gov>
Subject: Activity in Case 1:14-md-02543-JMF In re: General Motors LLC Ignition Switch Litigation
Notice of Voluntary Dismissal - Signed

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.
                                     U.S. District Court
                               Southern District of New York
Notice of Electronic Filing

The following transaction was entered on 6/30/2021 at 3:17 PM EDT and filed on 6/30/2021
Case Name:           In re: General Motors LLC Ignition Switch Litigation
Case Number:         1:14-md-02543-JMF
Filer:
Document Number: 8557
Docket Text:
ORDER OF DISMISSAL: On January 29, 2021, Pamela A. Edwards, the sole
plaintiff in Edwards v. General Motors, LLC, voluntarily dismissed her claims
pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. See 15-
CV-5959, ECF No. 196. On March 17, 2021, Carson Wayne Wright, the sole
plaintiff in Wright v. General Motors, LLC, voluntarily dismissed his claims
pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-6757, ECF No. 42. On April 9, 2021,
Melody Anderson-Ghan, the sole plaintiff in Anderson-Ghan v. General Motors,
LLC, dismissed her claims pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-7429, ECF
No. 39. Although all claims in each of these cases have been dismissed, each
case erroneously remains open. Accordingly, the Clerk of Court is directed to
close the following member cases: Anderson-Ghan v. General Motors, LLC, 19-
CV-7429 Edwards v. General Motors, LLC, 15-CV-5959 Wright v. General
Motors, LLC, 19-CV-6757. So Ordered. (Signed by Judge Jesse M. Furman on
6/30/2021) Filed In Associated Cases: 1:14-md-02543-JMF, 1:15-cv-05959-JMF,
1:19-cv-06757-JMF, 1:19-cv-07429-JMF (js)
Case Name:          Edwards v. General Motors, LLC
Case Number:        1:15-cv-05959-JMF
Filer:
Document Number: 199
Docket Text:
ORDER OF DISMISSAL: On January 29, 2021, Pamela A. Edwards, the sole
plaintiff in Edwards v. General Motors, LLC, voluntarily dismissed her claims
pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. See 15-
CV-5959, ECF No. 196. On March 17, 2021, Carson Wayne Wright, the sole
plaintiff in Wright v. General Motors, LLC, voluntarily dismissed his claims
pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-6757, ECF No. 42. On April 9, 2021,
Melody Anderson-Ghan, the sole plaintiff in Anderson-Ghan v. General Motors,
LLC, dismissed her claims pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-7429, ECF
No. 39. Although all claims in each of these cases have been dismissed, each
case erroneously remains open. Accordingly, the Clerk of Court is directed to
close the following member cases: Anderson-Ghan v. General Motors, LLC, 19-
CV-7429 Edwards v. General Motors, LLC, 15-CV-5959 Wright v. General
Motors, LLC, 19-CV-6757. So Ordered. (Signed by Judge Jesse M. Furman on
6/30/2021) Filed In Associated Cases: 1:14-md-02543-JMF, 1:15-cv-05959-JMF,
1:19-cv-06757-JMF, 1:19-cv-07429-JMF (js)
Case Name:          Wright v. General Motors, LLC
Case Number:        1:19-cv-06757-JMF
Filer:
Document Number: 44
Docket Text:
ORDER OF DISMISSAL: On January 29, 2021, Pamela A. Edwards, the sole
plaintiff in Edwards v. General Motors, LLC, voluntarily dismissed her claims
pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. See 15-
CV-5959, ECF No. 196. On March 17, 2021, Carson Wayne Wright, the sole
plaintiff in Wright v. General Motors, LLC, voluntarily dismissed his claims
pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-6757, ECF No. 42. On April 9, 2021,
Melody Anderson-Ghan, the sole plaintiff in Anderson-Ghan v. General Motors,
LLC, dismissed her claims pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-7429, ECF
No. 39. Although all claims in each of these cases have been dismissed, each
case erroneously remains open. Accordingly, the Clerk of Court is directed to
close the following member cases: Anderson-Ghan v. General Motors, LLC, 19-
CV-7429 Edwards v. General Motors, LLC, 15-CV-5959 Wright v. General
Motors, LLC, 19-CV-6757. So Ordered. (Signed by Judge Jesse M. Furman on
6/30/2021) Filed In Associated Cases: 1:14-md-02543-JMF, 1:15-cv-05959-JMF,
1:19-cv-06757-JMF, 1:19-cv-07429-JMF (js)
Case Name:          Anderson-Ghan v. General Motors, LLC
Case Number:        1:19-cv-07429-JMF
Filer:
Document Number: 41
Docket Text:
ORDER OF DISMISSAL: On January 29, 2021, Pamela A. Edwards, the sole
plaintiff in Edwards v. General Motors, LLC, voluntarily dismissed her claims
pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. See 15-
CV-5959, ECF No. 196. On March 17, 2021, Carson Wayne Wright, the sole
plaintiff in Wright v. General Motors, LLC, voluntarily dismissed his claims
pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-6757, ECF No. 42. On April 9, 2021,
Melody Anderson-Ghan, the sole plaintiff in Anderson-Ghan v. General Motors,
LLC, dismissed her claims pursuant to Rule 41(a)(1)(A)(ii). See 19-CV-7429, ECF
No. 39. Although all claims in each of these cases have been dismissed, each
case erroneously remains open. Accordingly, the Clerk of Court is directed to
close the following member cases: Anderson-Ghan v. General Motors, LLC, 19-
CV-7429 Edwards v. General Motors, LLC, 15-CV-5959 Wright v. General
Motors, LLC, 19-CV-6757. So Ordered. (Signed by Judge Jesse M. Furman on
6/30/2021) Filed In Associated Cases: 1:14-md-02543-JMF, 1:15-cv-05959-JMF,
1:19-cv-06757-JMF, 1:19-cv-07429-JMF (js)

1:14-md-02543-JMF Notice has been electronically mailed to:

Clay J. Pierce   clay.pierce@faegredrinker.com, brenda.diaz@dbr.com

Michael Dennis Donovan mdonovan@donovanlitigationgroup.com,
ckoerner@donovanlitigationgroup.com

Lester L. Levy, Sr    llevy@wolfpopper.com, cdunleavy@wolfpopper.com

Tracey Kitzman       tkitzman@flgllp.com

Andrea B. Bierstein     abierstein@simmonsfirm.com, jlucena@simmonsfirm.com

Jay Douglas Dean      jddean@axelroddean.com

Scott Ian Davidson     sdavidson@kslaw.com, jcmccullough@kslaw.com

Arthur Jay Steinberg asteinberg@kslaw.com, jcmccullough@kslaw.com,
sdavidson@kslaw.com
Michele Fried Raphael      MRaphael@wolfpopper.com

Jodi Westbrook Flowers      Jflowers@motleyrice.com, MRECF@motleyrice.com

Robert J Axelrod     rjaxelrod@axelrodllp.com

Tai Hyun Park      tai.park@whitecase.com, jdisanti@whitecase.com, mco@whitecase.com

Alexander H. Schmidt       alex@alexschmidt.law

Peter Carmine D'Apice      petedapice@hotmail.com, dapice@sbep-law.com

Jeffrey Craig Block jeff@blockesq.com, jason@blockesq.com, pacer-blockleviton-
9062@ecf.pacerpro.com

Doris Rios Duffy     doris.riosduffy@aig.com

Michael A. Gould       mgould@ktglaw.com

Robert N. Kaplan       rkaplan@kaplanfox.com

Gary B. Friedman (Terminated)      gfriedman@flgllp.com, garybfriedman@att.net

Agostinho J. Ribeiro     aribeiro@vrslaw.com, kfitzpatrick@vrslaw.com, ksilver@vrslaw.com

Betsy C. Manifold      manifold@whafh.com

Ilana Volkov      ivolkov@mcgrailbensinger.com

James F. Martin (Terminated)     jmartin@thomasjhenrylaw.com

Laurence David King lking@kaplanfox.com, jgriffin@kaplanfox.com,
nlee@kaplanfox.com, spowley@kaplanfox.com

Kenneth A. Votre       votrelaw@votreandassociates.com, votrelawfederal@gmail.com

Craig Richard Oliver oliver@palmerlaw.com, bpardue@palmerlaw.com,
clippert@palmerlaw.com

Terence Eugene McCartney        tmccartney@mc-stlaw.com, cdaniel@mc-stlaw.com,
mfennelly@mc-stlaw.com

Curtis B. Miner     curt@colson.com, claudiav@colson.com, michelle@colson.com

Steve W. Berman (Terminated) steve@hbsslaw.com, carrie@hbsslaw.com,
heatherw@hbsslaw.com, nicolleg@hbsslaw.com, robert@hbsslaw.com,
shelbyt@hbsslaw.com

Marc M. Seltzer mseltzer@susmangodfrey.com, ecf-4d2b1f772250@ecf.pacerpro.com, ecf-
67366a65900c@ecf.pacerpro.com, hdanielson@susmangodfrey.com
Behram Viraf Parekh       bvp@kirtlandpackard.com, mfc@kirtlandpackard.com

Robert A. Clifford      rac@cliffordlaw.com

John McNeill Broaddus        jbroaddus@weitzlux.com

Malcolm Todd Brown         brown@whafh.com

Elizabeth J. Cabraser     ecabraser@lchb.com

E. Powell Miller     epm@millerlawpc.com

Rachel Geman rgeman@lchb.com, jtarpeh@lchb.com, lheiman@lchb.com,
ranthony@lchb.com

Tami Scarola Stark tami.stark@whitecase.com, jdisanti@whitecase.com,
mco@whitecase.com

Sean R. Matt    sean@hbsslaw.com, gregalbert@hbsslaw.com

Robert Bruce Carey       rob@hbsslaw.com, ecfphx@hbsslaw.com

Cathleen M. Combs ccombs@edcombs.com, courtecl@edcombs.com,
jstudtmann@edcombs.com

Daniel A. Edelman       courtecl@edcombs.com, dedelman@edcombs.com

Daniel E. Becnel, Jr     mmoreland@becnellaw.com

Archie Cleveland Lamb        alamb@archielamb.com

Mitchell A. Toups (Terminated)       matoups@wgttlaw.com, jgordon@wgttlaw.com

Sean Christopher Southard      ssouthard@klestadt.com

John R. Climaco      jrclim@climacolaw.com

Jonathan D. Selbin      jselbin@lchb.com

Richard Cartier Godfrey      rgodfrey@kirkland.com, kenymanagingclerk@kirkland.com

Lance August Harke       lharke@harkeclasby.com, diturria@harkeclasby.com

Sherrie Raiken Savett      ssavett@bm.net, ecf@bm.net

Eugene D. Zinbarg       zinbarglaw@aol.com

James R. Figliulo      jfigliulo@fslegal.com

Steve D. Shadowen (Terminated)        steve@hilliardshadowenlaw.com,
chelsey@hmglawfirm.com, jgaros@hilliardshadowenlaw.com

James Franklin Sanders     jsanders@nealharwell.com, mkintner@nealharwell.com

Steven Gerald Sklaver ssklaver@susmangodfrey.com, bcorcoran@susmangodfrey.com,
ecf-d2dbeeed8fe0@ecf.pacerpro.com, gregory-wise-3486@ecf.pacerpro.com,
gwise@susmangodfrey.com

Daniel Charles Girard dgirard@girardsharp.com, 5804895420@filings.docketbird.com,
avongoetz@girardsharp.com, jcook@girardsharp.com

Robert Geoffrey Germany      rgg@pgrwlaw.com

Richard Warren Hunnicutt, III    richard@leibowitzconsumerlaw.com

Eric T. Chaffin chaffin@chaffinluhana.com, cohn@chaffinluhana.com,
culbertson@chaffinluhana.com, falk@chaffinluhana.com, luhana@chaffinluhana.com

Gregory Mark Nespole       gnespole@zlk.com, ecf@zlk.com

R. Chris Heck      rcheck@kirkland.com

Arthur Henry Thorn arthur.thorn@tglawyers.com, karin.carvill@tglawyers.com,
katelin.desilva@tglawyers.com

Shawn Preston Ricardo      pricardo@golenbock.com, courtnotifications@golenbock.com

Matthew H. McNamara        matt.mcnamara@tglawyers.com

Brett H Cebulash     bcebulash@tcllaw.com

Wendy L. Bloom       wendy.bloom@kirkland.com

Anne Kristin Fornecker (Terminated)      anne@hilliardshadowenlaw.com,
justin@hilliardshadowenlaw.com

Kevin Sylvan Landau      klandau@tcllaw.com

Gary Stuart Fish     garysfishesq@aol.com

Dianne M. Nast (Terminated)     dnast@nastlaw.com

Jonathan Laurence Flaxer     jflaxer@golenbock.com, courtnotifications@golenbock.com

Joseph H. Meltzer jmeltzer@ktmc.com, 1472664420@filings.docketbird.com,
jwotring@ktmc.com, kmarrone@ktmc.com, pleadings@ktmc.com, tziegler@ktmc.com

Cory Steven Fein     cory@coryfeinlaw.com, coryfein@yahoo.com

Daniel N. Gallucci     dgallucci@nastlaw.com
Don Barrett     dbarrett@barrettlawgroup.com, ptaylor@barrettlawgroup.com

Peter A Muhic     pmuhic@levanmuhic.com

John Douglas Richards      drichards@cohenmilstein.com, efilings@cohenmilstein.com

Kevin R. Dean kdean@motleyrice.com, kwaites@motleyrice.com,
psmith@motleyrice.com, vtalamantes@motleyrice.com

W. Mark Lanier     audrey.moore@lanierlawfirm.com, jan.manning@lanierlawfirm.com

Douglas Robert Plymale      dplymale@dugan-lawfirm.com

Annika Kirsten Martin     akmartin@lchb.com, ecf-234c037d7e86@ecf.pacerpro.com

James R. Dugan, II (Terminated) jdugan@dugan-lawfirm.com, bonnie@dugan-
lawfirm.com, dplymale@dugan-lawfirm.com, dscalia@dugan-lawfirm.com

Gene T. Moore      gtmlaw@bellsouth.net

Justin Ross Kaufman     jkaufman@heardrobins.com

Roopal Premchand Luhana       luhana@chaffinluhana.com, joseph@chaffinluhana.com

Edward W. Ciolko      eciolko@ktmc.com, kmarrone@ktmc.com, pleadings@ktmc.com

Eric H. Gibbs    ehg@classlawgroup.com, 1031352420@filings.docketbird.com

William P Weintraub      wweintraub@goodwinprocter.com

Mark K. Gyandoh       markg@capozziadler.com, lindag@capozziadler.com

Wilson Daniel Miles, III dee.miles@beasleyallen.com, ashley.pugh@beasleyallen.com,
michelle.fulmer@beasleyallen.com

Brendan Michael Scott     bscott@klestadt.com

John Scarola    _scarolateam@searcylaw.com, ajc@searcylaw.com

Howard Supplee Steel, IV     HSteel@goodwinlaw.com, sdangelmajer@brownrudnick.com

Brian Douglas Sieve     bsieve@kirkland.com, kenymanagingclerk@kirkland.com

Daniel E. Gustafson     dgustafson@gustafsongluek.com

Christopher William Keegan      chris.keegan@kirkland.com, alevin@kirkland.com,
jessie.james@kirkland.com

Harley Shepard Tropin     hst@kttlaw.com, sf@kttlaw.com
David M. Buckner dbu@grossmanroth.com, imp@grossmanroth.com,
mvm@grossmanroth.com

Adam Matthew Moskowitz adam@moskowitz-law.com, alex@moskowitz-law.com,
dione@moskowitz-law.com

Michael Robert Huttenlocher, Jr      MHuttenlocher@mwe.com,
NewYorkDocketing@mwe.com

Philip J. Goodman      pgoodman@chadbourne.com

Scott H. Levy     slevy@flgllp.com

Eugene A. Schoon       gschoon@reiterburns.com

Randall Wade Jackson      maosdny@willkie.com, rjackson@willkie.com

Dallas L. Albaugh     dalbaugh@golenbock.com

William Harold Anderson      wanderson@hajustice.com

Eamon Paul Joyce ejoyce@sidley.com, eamon-joyce-7103@ecf.pacerpro.com,
nyefiling@sidley.com

Lisa Verna Lecointe     llecointe@kirkland.com, kenymanagingclerk@kirkland.com

Thomas A. Tucker Ronzetti      tr@kttlaw.com, mia@kttlaw.com

Geoffrey Alan David geoffrey.david@kirkland.com, geoffrey-david-
5020@ecf.pacerpro.com, kenymanagingclerk@kirkland.com

Gregory Warren Fox       gfox@goodwinprocter.com

Joseph G. Sauder      jgs@chimicles.com, klw@chimicles.com

Benjamin F. Johns      bfj@chimicles.com, klw@chimicles.com

Paul David Collier     pcollier@kirkland.com

Joseph F. Rice     jrice@motleyrice.com

Robert C. Brock      rcb@rsjg.com

Marsha Jessica Indych     marsha.indych@faegredrinker.com, brenda.diaz@faegredrinker.com

Andrew M. Volk       andrew@hbsslaw.com, dawn@hbsslaw.com, tyler@hbsslaw.com

Norman E. Siegel      siegel@stuevesiegel.com, perez@stuevesiegel.com

Eric Lechtzin     elechtzin@edelson-law.com
Zachary Logan Wool       zwool@bkc-law.com

Stephen B. Devereaux      sdevereaux@kslaw.com

Frank Mario Pitre fpitre@cpmlegal.com, jfieber@cpmlegal.com, jgordon@cpmlegal.com,
lromero@cpmlegal.com, mbrown@cpmlegal.com, mdominguez@cpmlegal.com,
nlotfi@cpmlegal.com, oniszeto@cpmlegal.com, rhutchinson@cpmlegal.com,
tstevens@cpmlegal.com

Dennis R. Lansdowne       drl@spanglaw.com, lm@spanglaw.com, sneumann@spanglaw.com

Frank Chadwick Morriss      rgd@rsjg.com

Thomas Christopher Pinedo      cpinedo@cpinedolaw.com

Nicholas Styant-Browne      nick@hbsslaw.com

Randall Keith Pulliam     rpulliam@cbplaw.com

Matthew D. Schelkopf      ams@mccunewright.com, jkk@mccunewright.com

Stephanie D. Jones     sjones@hdp.com

Jonathan Shub    ecf@shublawyers.com, 8112194420@filings.docketbird.com

Jeffrey Sinek   jeff.sinek@kirkland.com

Kalpana Srinivasan ksrinivasan@susmangodfrey.com, ecf-
28e56f2d9a69@ecf.pacerpro.com, gfisk@susmangodfrey.com, greg-fisk-
8459@ecf.pacerpro.com

Jonathan C. Bunge      jonathanbunge@quinnemanuel.com

Andrew Baker Bloomer andrew.bloomer@kirkland.com, alec.klimowicz@kirkland.com,
doreilly@kirkland.com, elizabeth.perkins@kirkland.com,
kenymanagaingclerk@kirkland.com, olivia.bartell@kirkland.com, rmendes@kirkland.com

Donald Alan Migliori     dmigliori@motleyrice.com, kdotson@motleyrice.com

William R. Baldiga      wbaldiga@brownrudnick.com, cennis@brownrudnick.com

Melanie L. Cyganowski      mcyganowski@oshr.com, awilliams@oshr.com

David Paul Matthews dmatthews@thematthewslawfirm.com,
cmulholland@thematthewslawfirm.com, mchavez@thematthewslawfirm.com,
mchavez2@dmlawfirm.com, mvillarreal@thematthewslawfirm.com,
nbertrand@thematthewslawfirm.com, welsey@thematthewslawfirm.com

Charles Joseph LaDuca      charlesl@cuneolaw.com, dgorlov@cuneolaw.com,
ecf@cuneolaw.com
Andrew Preston Strehle       astrehle@brownrudnick.com

Mark W. Skanes       mskanes@rosewaldorf.com, mkelly@rosewaldorf.com

Sean Ashley Commons scommons@sidley.com, cvespinoza@sidley.com,
efilingnotice@sidley.com, laefilingnotice@sidley.com, sean-commons-
1061@ecf.pacerpro.com

Douglas Gregory Blankinship       gblankinship@fbfglaw.com

Brian K. Herrington bherrington@nationalclasslawyers.com,
bthornton@nationalclasslawyers.com

Kristin K. Going     kgoing@mwe.com, Daniel.Northrop@dbr.com, Dnorthrop@mwe.com

Michael Francis Ram        mram@rocklawcal.com, awilliams@rocklawcal.com

Linda M Fong       lfong@kaplanfox.com

Michael P. Cooney      mcooney@dykema.com

Jason Louis Lichtman       jlichtman@lchb.com

Renee Deborah Smith        rdsmith@kirkland.com

David L. Balser      dbalser@kslaw.com, jcmccullough@kslaw.com, kgenne@kslaw.com

Robert Ahdoot rahdoot@ahdootwolfson.com, 3559819420@filings.docketbird.com,
bking@ahdootwolfson.com, filings@ahdootwolfson.com, tmaya@ahdootwolfson.com

Tina Wolfson twolfson@ahdootwolfson.com, 1946088420@filings.docketbird.com,
bking@ahdootwolfson.com, filings@ahdootwolfson.com, pmarc@ahdootwolfson.com,
rahdoot@ahdootwolfson.com, tmaya@ahdootwolfson.com

Bradley K. King bking@ahdootwolfson.com, 1946088420@filings.docketbird.com,
filings@ahdootwolfson.com, rahdoot@ahdootwolfson.com, twolfson@ahdootwolfson.com

Mark Howard Hatch-Miller mhatch-miller@susmangodfrey.com, ecf-
a3130ff482e3@ecf.pacerpro.com, ehenke@susmangodfrey.com, evan-henke-
0583@ecf.pacerpro.com

Francis Joseph Flynn, Jr     casey@jefflowepc.com

Tiffany M. Yiatras     tiffany@consumerprotectionlegal.com

Shanon Jude Carson      scarson@bm.net, ECF@bm.net, emagnus@bm.net

Victor J. Mastromarco, Jr     kkelly615@gmail.com, marylynnmcphail@yahoo.com

Alyson Louise Oliver       notifications@oliverlg.com
Joanne E Matusko       jmatusko@nastlaw.com

Mark P. Robinson, Jr     mrobinson@rcrlaw.net

Rolf T. Fiebiger rfiebiger@johnsonbecker.com, jyang@johnsonbecker.com,
lsmith@johnsonbecker.com, ogardiner@johnsonbecker.com, sdesai@johnsonbecker.com

Mark P Robinson, Jr      mrobinson@rcrlaw.net

Jasper D. Ward, IV      jasper@jonesward.com

Travis Edward Venable      travis@marynellmaloneylawfirm.com

Stephanie Anne Casey       scasey@colson.com

Scott M Grzenczyk scottg@girardsharp.com, 7488696420@filings.docketbird.com,
avongoetz@girardsharp.com

David K, Stein     ds@girardgibbs.com

Rodney E. Loomer        rloomer@trdlp.com

Sherry A. Rozell     srozell@trdlp.com

David Stein      ds@classlawgroup.com, 7316370420@filings.docketbird.com

Miles Greaves      mgreaves@tcllaw.com

David A McLaughlin        dmclaughlin@forthepeople.com

Daniel Stewart Robinson (Terminated) drobinson@rcrsd.com,
bzwirner@robinsonfirm.com, jrogers@robinsonfirm.com, molson@robinsonfirm.com

William D. Nefzger      will@bccnlaw.com

Mark Alan Junell     mjunell@potts-law.com

Rosalind Bell Bienvenu      rbienvenu@paulweiss.com

Justin Benjamin Farar     jfarar@kaplanfox.com

Steven M. Shepard sshepard@susmangodfrey.com, ecf-05deff9001d2@ecf.pacerpro.com,
esullivan-vasquez@susmangodfrey.com

Matthew B. Moreland       mattmoreland@cox.net

Daniel N. Gallucci     dgallucci@nastlaw.com

Craig E. Hilborn     Craig@hilbornlaw.com
Sudarsana Srinivasan      dsrinivasan@lchb.com

Marisa C. Livesay      livesay@whafh.com

Alex Rafael Straus     astraus@milberg.com, cbryant@milberg.com, sheldman@milberg.com

Kassem M. Dakhlallah       kd@atlawgroup.com

James Jackson Bilsborrow      jbilsborrow@seegerweiss.com, khowell@weitzlux.com

Robin Greenwald rgreenwald@weitzlux.com, cdalbey@weitzlux.com,
lgonzalez@weitzlux.com, mleonard@weitzlux.com, nthomas@weitzlux.com

Edward Pierce Abbot       eabbot@hpylaw.com

R. Dean Gresham        dean@paynemitchell.com

Phong-Chau Gia Nguyen        pgnguyen@lchb.com

Kevin Reid Budner       kbudner@lchb.com

Beth Ellen Terrell bterrell@terrellmarshall.com, docketrequests@terrellmarshall.com,
filing@terrellmarshall.com, hbrown@terrellmarshall.com, hrota@terrellmarshall.com,
jnuss@terrellmarshall.com, tstewart@terrellmarshall.com

Cassandra P. Miller cmiller@edcombs.com, adavid@edcombs.com,
rcoateswelsh@edcombs.com

Michael T. Navigato      mnavigato@bknlaw.com

William F. Bochte      wbochte@bknlaw.com

Theodore L. Kuzniar      tkuzniar@bknlaw.com

Robert Burkart Ellis     rellis@kirkland.com

Hart Lawrence Robinovitch       AZDocketing@zimmreed.com

Kathryn Jeanine Harvey      kharvey@mlgautomotivelaw.com

Kianna C Parviz (Terminated)      kparviz@mlgautomotivelaw.com

Ashley Dawn Rose (Terminated)       arose@mlgautomotivelaw.com

Todd A Walburg       twalburg@lchb.com

John W Barrett    dbarrett@barrettlawgroup.com

Benno B Ashrafi      bashrafi@weitzlux.com
Eugene R Egdorf      ere@lanierlawfirm.com

Eric B Snyder esnyder@baileyglasser.com, kcharonko@baileyglasser.com,
wjohnson@baileyglasser.com

Roger L Mandel       rmandel@jeevesmandellawgroup.com, khill@jeeveslawgroup.com

Benjamin L Bailey bbailey@baileyglasser.com, jnickellrice@baileyglasser.com,
wjohnson@baileyglasser.com

Elaine T Byszewski      elaine@hbsslaw.com

Kevin Frank Calcagnie      kcalcagnie@rcrlaw.net

Scot D Wilson     swilson@rcrlaw.net

Elaine T Byszewski      elaine@hbsslaw.com

William W. Mandeville       william@lawlandsman.com

Joseph B. Kenney       jbk@chimicles.com

Francis J. Grey     fgrey@rtjglaw.com

Michael Isaac Miller     imiller@baronbudd.com

Robert F. DiCello      rfdicello@dicellolevitt.com, 8722448420@filings.docketbird.com

Mark A DiCello       2796968420@filings.docketbird.com

Joseph Jeremy Siprut      joseph.siprut@siprut.com, , kvujic@siprut.com, lwonsey@siprut.com

John Ernst Tangren      jtangren@gelaw.com

Lance Alan Cooper       lance@thecooperfirm.com, doreen@thecooperfirm.com

Edward D. Robertson, Jr      chiprob@earthlink.net

Robert Hilliard (Terminated) bobh@hmglawfirm.com, LAkers@hmglawfirm.com,
bsilva@hmglawfirm.com, jduff@hmglawfirm.com, jpritchett@hmglawfirm.com,
jvasquez@hmglawfirm.com, kashley@hmglawfirm.com, lauren@hmglawfirm.com, rvander-
plaats@hmglawfirm.com

Rudy Gonzales, Jr (Terminated)      rudyg@hmglawfirm.com

Catherine Danielle Tobin (Terminated)      catherine@hmglawfirm.com

John Brandon Martinez       john@hmglawfirm.com

Kimberly Wilson Schock       kimberly@hmglawfirm.com
Marion M. Reilly (Terminated)      marion@hmglawfirm.com

Thomas J Henry (Terminated)        tjh@tjhlaw.com

Greggory A Teeter (Terminated)       service@gat-law.com

Edward L Ripley       ERipley@kslaw.com

Eric Michael English     eenglish@kslaw.com

Shelby A Jordan       sjordan@jhwclaw.com

Lawrence A. Slovensky       lslovensky@kslaw.com

Hamid M. Soueidan       hmsoueidan@gmail.com

Norman A. Yatooma        nya@normanyatooma.com

Casey A. Fry      caf@millerlawpc.com

Charles S Zimmerman       charles.zimmerman@zimmreed.com

Thomas M Klein        tom.klein@bowmanandbrooke.com

Peter Prieto     pprieto@podhurst.com

John Gravante, III     jgravante@podhurst.com

David Henry Lichter      dlichter@hlglawyers.com

Michael Jerome Higer      mhiger@hlglawyers.com

Tal J Lifshitz    tjl@kttlaw.com

William L. Kirk, Jr     bkirk@rumberger.com

Robert John Neary      rn@kttlaw.com

Manuel Leon Dobrinsky       mdobrinsky@fdlaw.net

Aaron Samuel Podhurst      apodhurst@podhurst.com

Matthew Weinshall       mweinshall@podhurst.com

Howard Mitchell Bushman       hbushman@harkeclasby.com

Gregory O. Wiggins gwiggins@wigginschilds.com, kjent@wigginschilds.com,
twiggins@wigginschilds.com

Kevin W. Jent      kjent@wcqp.com
David Buckner        dbu@grossmanroth.com

Seth Eric Miles seth@bucknermiles.com, chacon@bucknermiles.com,
escobio@bucknermiles.com, fernandez@bucknermiles.com

Brett Elliott Von Borke      vonborke@bucknermiles.com, escobio@bucknermiles.com

Allan Aaron Joseph        ajoseph@fuerstlaw.com

Mark Parker Robinson beachlawyer51@hotmail.com, banderson@robinsonfirm.com,
bzwirner@robinsonfirm.com, dfolia@robinsonfirm.com, mrobinson@robinsonfirm.com

Donald H. Slavik      dslavik@rcrlaw.net

Jason S. Hartley     hartley@hartleyllp.com

Patrick J. Stueve     stueve@stuevesiegel.com, perez@stuevesiegel.com

Todd Eugene Hilton hilton@stuevesiegel.com, joyce@stuevesiegel.com,
olivas@stuevesiegel.com

Bradley T Wilders      wilders@stuevesiegel.com, williams@stuevesiegel.com

Don M. Downing         ddowning@grgpc.com, atelfer@grgpc.com

Matthew Lee Dameron         matt@williamsdirks.com

Linsey W. West       lwest@dinsmore.com

Theodore W. Maya        tmaya@ahdootwolfson.com

Richard Edward Shevitz       rshevitz@cohenandmalad.com, llowe@cohenandmalad.com

Lynn A. Toops        ltoops@cohenandmalad.com, llowe@cohenandmalad.com

Irwin B. Levin      ilevin@cohenandmalad.com

Vess Allen Miller      vmiller@cohenandmalad.com, llowe@cohenandmalad.com

Salvadore Christina, Jr     schristina@cox.net

Aarin April Zeif      aarin@wageandhourlaw.com

Frank M Pitre       fpitre@cpmlegal.com

Philip L Gregory      pgregory@cpmlegal.com

Alexandra A Hamilton        ahamilton@cpmlegal.com

Robert B Hutchinson        rhutchinson@hutchinsonsnider.com
Shannon Marie McNulty         smm@cliffordlaw.com, jmreasor@cliffordlaw.com

Scott B Cooper (Terminated)      scott@cooper-firm.com, andrea@cooper-firm.com

Heather Marie Baker        hmb@kirtlandpackard.com

Maria Adrianne De Castro       adrianne@desai-law.com

Sterling Starns   sstarns@barrettlawgroup.com

Dawn M. Barrios       barrios@bkc-law.com, dwhite@bkc-law.com

Bruce S. Kingsdorf      kingsdorf@bkc-law.com, ekingsdorf@bkc-law.com

Mekel Smith Alvarez        malvarez@morrisbart.com

David F Slade     dslade@cbplaw.com

James Allen Carney, Jr      acarney@cbplaw.com

Joseph Henry Bates, III      hbates@cbplaw.com

Edward L White        ed@edwhitelaw.com, jan@edwhitelaw.com

Drew T. Legando       drew@lgmlegal.com

Todd A. Walburg       twalburg@lchb.com

Robert F Childs, Jr    RFC@wcqp.com

Rocco Calamusa, Jr      Rcalamusa@wcqp.com

Francis (Casey) J. Flynn     casey@jefflowepc.com

Melissa M. Merlin melissa.merlin@huschblackwell.com, melissa-merlin-
2825@ecf.pacerpro.com

Barry E. Fields    bfields@kirkland.com

Catherine L. Fitzpatrick     cfitzpatrick@kirkland.com

Patrick Howard     phoward@smbb.com, alafontaine@smbb.com, pdurkin@smbb.com

Thomas M. Greene        tgreene@greenellp.com

Michael Tabb      matabb@greenellp.com

Thomas D. Greene       tucker.greene@greenellp.com
Kristofer S. Riddle     ksr@cliffordlaw.com

G. Patrick Murphy       gpatrick@murphymurphyllc.com

Patrick Alan Dawson        patrickadawson@gmail.com

Benjamin E. Baker       ben.baker@beasleyallen.com

Maurice B. Graham        mgraham@grgpc.com, cmertz@grgpc.com, tjackson@grgpc.com

Victor H. Pribanic     lisa@pribanic.com, greg@pribanic.com, vpribanic@pribanic.com

Matthew R. Doebler       mdoebler@pribanic.com

John W. Don Barrett        dbarrett@barrettlawgroup.com

Scott D Simpkins       sdsimp@climacolaw.com

Brent Hazzard      brenthazzard@yahoo.com

Allen C. Wilson       wilsonallen3@aol.com

Mark P Robinson, Jr. (Terminated)      mrobinson@rcrsd.com

Wilders Brad T. wilders@stuevesiegel.com, perez@stuevesiegel.com,
williams@stuevesiegel.com

Blair Pierson Durham        blair@durhamanddread.com

Jere Locke Beasley      jere.beasley@beasleyallen.com

J. Cole Portis    cole.portis@beasleyallen.com

D. Michael Andrews         mike.andrews@beasleyallen.com

Benjamin E. Baker, Jr       ben.baker@beasleyallen.com

John Randolph Bibb, Jr       rbibb@lewisthomason.com

Ryan N. Clark rclark@lewisthomason.com, awylie@lewisthomason.com,
jporter@lewisthomason.com, rbibb@lewisthomason.com, sshepard@lewisthomason.com,
wkimerling@lewisthomason.com

Whitney H. Kimerling        wkimerling@lewisthomason.com

Richard J.R. Raleigh, Jr     rraleigh@wilmerlee.com

Kara Lynn McCall kmccall@sidley.com, efilingnotice@sidley.com, kara-mccall-
1049@ecf.pacerpro.com, nyefiling@sidley.com
R. Patrick Parker     pparker@hardaway.net

Eric S. Mattson emattson@sidley.com, efilingnotice@sidley.com, eric-mattson-
7944@ecf.pacerpro.com, nyefiling@sidley.com

Joseph G. Price     jprice@dlplaw.com

Simon B. Paris      sparis@smbb.com

Jasper Dudley Ward      jasper@jonesward.com

George W. Healy, IV       gwhealyiv@aol.com

Gary Peller     peller@law.georgetown.edu

Joel R. Rhine     jrr@rhinelawfirm.com, slc@rhinelawfirm.com

Jean Sutton Martin (Terminated)    jean@jsmlawoffice.com

Derek H Potts (Terminated)     dpotts@potts-law.com, pcolburn@potts-law.com

David Michael Andrews       mike.andrews@beasleyallen.com, kay.cox@beasleyallen.com

Deborah R Rosenthal       drosenthal@simmonsfirm.com

Timothy L. Sifers     tsifers@potts-law.com, nscearcy@potts-law.com, pcolburn@potts-
law.com

George W. Healy Iv      gwhealyiv@aol.com

Mark Hayden Troutman        mtroutman@isaacwiles.com, lhannig@isaacwiles.com

Gregory Michael Travalio     gtravalio@isaacwiles.com

Joseph Edward Papelian      joe@papelianlaw.com, barbara.k.frantangelo@delphi.com

James Johnson       jjohnson@rtjglaw.com, ltiffany@RTJGlaw.com

Robert Newton Trigg       bob@gtinjurylaw.com

Jason J. Thompson      jthompson@sommerspc.com

Richard George Wern       rwern@wernlawyers.com

Catherine Frances Juhas     cjuhas@wernlawyers.com, jpockrus@wernlawyers.com

Robert H Hood, Jr      bobbyjr.hood@hoodlaw.com

James B Hood        james.hood@hoodlaw.com
Benjamin Houston Joyce        ben.joyce@hoodlaw.com

Rudolph L. DiTrapano        rditrap@dbdlaw1.com

Robert M. Bastress, III     Rob.Bastress@dbdlawfirm.com

Thomas J. Hurney, Jr       thurney@jacksonkelly.com

Laurie K. Miller     lmiller@jacksonkelly.com

Johnnie E. Brown      jbrown@pffwv.com

Stanley Weiner      sweiner@jonesday.com

Robyn Bell Stanton      rstanton@kylaw.com

Kara MacCartie Stewart       kstewart@dinsmore.com

Ashley Willis Ward        award@stites.com, docketclerklex@stites.com, msmith@stites.com

J. Clarke Keller    ckeller@stites.com

David Todd Mathews todd@gorijulianlaw.com, agabriel@gorijulianlaw.com,
dschumacher@gorijulianlaw.com, kmeyer@gorijulianlaw.com, marvola@gorijulianlaw.com

Darin T Beffa      darin.beffa@kirkland.com

Lawrence J. Murphy        lmurphy@honigman.com

Adam S. Alexander       adalesq@gmail.com

Andrew R. Mikos       amikos13@gmail.com

Harry Bradford White        hwhite@wcwattorneys.com

William Anthony Moss         tmoss@wcwattorneys.com

Daniel T. DeFeo (Terminated) ddefeo@defeokolker.com, alett@defeokolker.com,
bwaterworth@defeokolker.com, gdefeo@defeokolker.com, rbroadway@defeokolker.com

Steven J. Stolze (Terminated)     stevenstolze@sbcglobal.net

Daniel James Hornal       daniel@taloslaw.com

Roshan N Rajkumar         roshan.rajkumar@bowmanandbrooke.com

Vincent P Megna       vince@aikenandscoptur.com

Susan M Grzeskowiak         susan@aikenandscoptur.com
Jeffrey J Cox     jcox@dykema.com, sself@dykema.com

Joshua Paul Davis josh@thejdfirm.com, kelly@thejdfirm.com, kmeza@thejdfirm.com,
maria@thejdfirm.com

Tamar Lusztig TLusztig@susmangodfrey.com, ecf-623ba3504b7c@ecf.pacerpro.com,
esullivan-vasquez@susmangodfrey.com

Lacy Wright, Jr     wrightjr@citlink.net

Geoffrey A. Cullop      gcullop@pffwv.com

Bradley D Honnold       bhonnold@bflawfirm.com

Christopher Barton Dalbey       cdalbey@co.santa-barbara.ca.us

Eric G Jensen (Terminated) ejensen@potts-law.com, Karen.Schroeder@rburnettlaw.com,
kbrown@potts-law.com, mmarichal@potts-law.com, mwhitman@potts-law.com,
nscearcy@potts-law.com, pcolburn@potts-law.com, sduffer@potts-law.com

W. James Singleton       wjsingleton@singletonlaw.com

Jennifer Nolte Williams      jennifer@jacksonallenfirm.com

Anne M. Talcott       atalcott@schwabe.com

Christopher Thomas Nidel       chris@nidellaw.com

Clifton Leland Corker      becky@cliftoncorker.com, cliftoncorker@cliftoncorker.com

D R Smith       dansmith11@mac.com

Kahlie Hoffman        khoffman@bflawfirm.com, dlgleason@bflawfirm.com

Sidney Frances Robert (Terminated) sidney@bcoonlaw.com, belinda@bcoonlaw.com,
bob.schwartz@bcoonlaw.com, miyoshi.rivers@bcoonlaw.com

Daniel Fayne Dotson       dotlaw2@bellsouth.net

Jerry L. Saporito     jsaporito@leakeandersson.com

Cristin Fitzgerald Bordelon     cbordelon@leakeandersson.com

Alejandro Alers, Jr     alalersjr@att.net

A. Colbrok Baddour       colby@baddourlaw.com

R. Eddie Davidson eddie@eddiedavidson.net, eddie@eddiedavidson.com,
reddiedavidson@gmail.com
J. Ryan Kelly      ryan@stephenskellylaw.com

Jon Michael Herskowitz      jon@herskowitzlaw.com

William R. Garmer      bgarmer@garmerprather.com

Jerome Park Prather     jprather@garmerprather.com, lreed@garmerprather.com

Amy M. Carter acarter@sgpblaw.com, 4985426420@filings.docketbird.com,
nlewis@sgpblaw.com

David G. Bryant (Terminated)     david@davidbryantlaw.com

Jeffrey A. Kaiser    jkaiser@kaisergornick.com

Brett A. Emison (Terminated) brett@lelaw.com, hannah@lelaw.com, jennifer@lelaw.com,
lauren@lelaw.com, megan@lelaw.com, nicole@lelaw.com, rachel@lelaw.com,
tricia@lelaw.com

Danny Roy Smith       dansmith11@mac.com

Andrew B. Janutolo      ajanutolo@goodinabernathy.com

James R. Browne, Jr      jbrowne@goodinabernathy.com

Kenneth John McKenna        kmckenna@dwklaw.com

Michael Lewis Beckman (Terminated)       michael@vilesandbeckman.com,
Opal@vilesandbeckman.com

Joseph Hoats    josephhoats@hotmail.com

Edward Charles Kruse      edk@stlouisattorney.com

Kurt D. Mitchell     kmitchell@hoglaw.com

Adrian Adam Sak       asak@colorado-law.net

Robert Earl Summerlin (Terminated)     rsummerlin@tjhlaw.com

Roger L. Turk (Terminated)      rlturk@thomasjhenrylaw.com

Curtis W. Fitzgerald (Terminated)    cfitzgerald@thomasjhenrylaw.com,
djredman@thomasjhenrylaw.com

Robert P. Wilson (Terminated)     rwilson@thomasjhenrylaw.com

Omar Rivero (Terminated)      orivero@thomasjhenrylaw.com

Mary Wilson (Terminated)      mwilson@thomasjhenrylaw.com
Wade Reese (Terminated)       wreese@thomasjhenrylaw.com

Michael E Henry (Terminated)       mehenry@tjhlaw.com

Sean Teare    steare@heardrobins.com, tlafoe@heardrobins.com

Jason Edwin Dunahoe       jdunahoe@heardrobins.com, tlafoe@heardrobins.com

Russell W. Endsley (Terminated)      rendsley@tjhlaw.com

George Anthony Devera (Terminated)        gadevera@tjhlaw.com

Sean Stotsky (Terminated)     sstotsky@tjhlaw.com

Sandee Bell (Terminated)      sbell@tjhlaw.com

David Tijerina (Terminated)     dtijerina@tjhlaw.com

Glenson Floyd Larson (Terminated)       glarson@tjhlaw.com

Samuel Palermo (Terminated)       spalermo@tjhlaw.com

Anne Mcclain Sidrys      asidrys@kirkland.com

John Charles Collins     attys@foothills.net

Terri A. Abruzzo     terri.abruzzo@kirkland.com

Mark J. Nomellini      mnomellini@kirkland.com

Greg Ryckman       gryckman@kirkland.com

Beth Larsen    beth.larsen@kirkland.com

Deron L Wade       dwade@hdbdlaw.com, kmiddleton@hdbdlaw.com

Jorge M. Izquierdo-San-Miguel      jizquierdo@izquierdosanmiguel.com

Michael E Lindsey      mlindsey@lemonlawcenter.com

John W Hanson       john@thesandiegolemonlawyer.com

K Camp Bailey (Terminated)       cbailey@bpblaw.com

Jeffrey Scott Bramson     jeffrey.bramson@kirkland.com

Marianna Caruso Chapleau       marianna.chapleau@kirkland.com

Daniel Michael Monico       dan.monico@kirkland.com
Nicholas Franklin Wasdin      nick.wasdin@kirkland.com

Maria Pellegrino Rivera     mrivera@kirkland.com

Sierra Elizabeth    sierra.elizabeth@kirkland.com

Kenneth Camp Bailey (Terminated)       bailey-svc@bchlaw.com

Robert W. Cowan (Terminated) rcowan@bchlaw.com, bailey-svc@bchlaw.com,
jmckee@bchlaw.com, kmcgregor@bchlaw.com

Peter Michael Zavaletta (Terminated)    pzavaletta@thomasjhenrylaw.com,
svela@thomasjhenrylaw.com

Christopher L Sices     csices@singletonlaw.com

Haley Lorraine Darling     haley.darling@kirkland.com

Samuel James Ikard      sam.ikard@kirkland.com

Casey James McGushin        casey.mcgushin@kirkland.com

Jonathan Kadima Tshiamala       jonathan.tshiamala@kirkland.com

Eric R. Chandler      ericchandlerlaw@gmail.com

Anne Raven     anne.raven@kirkland.com

Frank Tomeny, III      frank@tomenylawfirm.com

Kevin P. Kleinpeter     kevin@tomenylawfirm.com

Craig L. Farrish (Terminated)    cfarrish@thomasjhenrylaw.com

Ben B. Mills, Jr    benmill@millslawfirm.net

Rachel Elizabeth Freeman      rachelf@hbsslaw.com, ecfphx@hbsslaw.com

Bridget Kathleen O'Connor       boconnor@kirkland.com

Thomas P. Branigan       thomas.branigan@bowmanandbrooke.com

Russell C. Babcock      Russellbabcock@aol.com

David Winfield Hannum       slf@perrysanderslaw.com

Gregory Karl Evans      greg@gevanslaw.com

Ravi K Sangisetty      rks@sangisettylaw.com, parker@sangisettylaw.com
Michael Eugene Lillis     ml@sangisettylaw.com

D. Blayne Honeycutt (Terminated)      dbhoneycutt@fayardlaw.com

Colt Justin Fore (Terminated)    colt@fayardlaw.com

Ravi K. Sangisetty      rks@sangisettylaw.com

Craig Carlson (Terminated)      jcraven@carlsonattorneys.com

Bradley Leger bleger@lkclawfirm.com, rcanche@lkclawfirm.com,
vcraven@lkclawfirm.com

Bryan K. Jefferson      bjefferson@lamyfoley.com

Xiaochuan Zhao       kzhao@greeneespel.com

John H Allen, III    trey@jacksonallenfirm.com

Michael B. Fox      mike@foxlaw1.com

Christopher B Ellison     jgarrett@eaalawfirm.com

Thomas William Osier       tosier@kirkland.com

Jessica Thompson      jessicat@hbsslaw.com

LEONARD R. PARKS            attyparks@yahoo.com

MICHAEL L. DAIELLO           miked@daiellolaw.com

Jason R N Monteleone       jason@treasurevalleylawyers.com, cara@treasurevalleylawyers.com

Jeffrey D. Gold     rosa@jeffreydgold.com

Jennifer G. Altman      jaltman@bsfllp.com

Aryeh L Kaplan NYdocket@pillsburylaw.com, akaplan@bsfllp.com,
janel.diamond@pillsburylaw.com

Steven W. Davis sdavis@bsfllp.com, afambrini@bsfllp.com, steven-davis-
8778@ecf.pacerpro.com

Sybil L. Dunlop      sdunlop@greeneespel.com

David Garcia-Pedrosa      dgarcia-pedrosa@bsfllp.com

Domenick Giovanni Lazzara        dom@domlaw.com

Tracy Annette Cinocca      tcinocca@cinoccalaw.com
Peter A Silverman      psilverman@fslegal.com

Jarett C. Crawford, Sr     jarettccrawford@msn.com

J. Gerald Ingram      jgerald_ingram@yahoo.com

E. Liddell Vaughn      lv@avaattorneys.com

Micky Walsh       mwalsh@beelerwalshwalsh.com

Derek S Franseen       dfranseen@beelerwalshwalsh.com

Andrew Parker Felix afelix@forthepeople.com, kdimeglio@forthepeople.com,
tcminer@forthepeople.com

Andrew Lee Hagenbush         ahagenbush@forthepeople.com

Jonathan W Harris      jwharris@bakerharrislaw.com

Hariklia Karis     hkaris@kirkland.com

Andrew J. Bernstein       abernstein@joebornstein.com

E. Todd Tracy      etoddtracy@vehiclesafetyfirm.com

Eldridge Suggs, IV       suggs4@bellsouth.net

James Alexander Wyatt        awyatt@pljpc.com

Marcus W. Lee        mlee@pljpc.com

Jonathan W. Harris       jwharris@bakerharrislaw.com, cblackburn@bakerharrislaw.com

Douglas Lamont Tynes, Jr monte@tyneslawfirm.com, karen@tyneslawfirm.com,
katie@tyneslawfirm.com, lynn@tyneslawfirm.com

Anthony Thomas Kovalchick         akovalchick@attorneygeneral.gov

Krysta Kauble Pachman kpachman@susmangodfrey.com, ecf-
4d2b1f772250@ecf.pacerpro.com, ecf-722572b98eb1@ecf.pacerpro.com,
hdanielson@susmangodfrey.com

Peter D. Friday      pfriday@fridaylaw.com, kmandarino@fridaylaw.com

Edward A. Miller       EAMiller@mdwcg.com

Jerry S. Eisenberg     jerry.eisenberg@selective.com

Mark E. Mioduszewski        mmioduszewski@mmbwslaw.com
Scott A. Millhouse      smillhouse@mdbbe.com, mduscheid@mdbbe.com

Bruce Edward Newman         bnewman@bpslawyers.com

Jason A. Shartzer      jshartzer@shartzerlaw.com

Gerald Lee Cross, Jr      lcross@gmolaw.com

Jonathan Isaac Rotstein     jonrot1@yahoo.com

Christina E. Sharkey      christina.sharkey@kirkland.com

Edward W. Gadrix, Jr       ewgadrix@gmail.com

Craig J. Tiedemann      ctiedemann@massfirm.com

Brent W Coon (Terminated) brent@bcoonlaw.com, matt.willis@bcoonlaw.com,
wendy.wafford@bcoonlaw.com

Vercell Fiffie    VercellFiffie@gmail.com

Jeremy D. Roux       jeremy.roux@kirkland.com

Donald R. Jarrell     donjarrellesq@zoominternet.net

Michael Kevin Whitman        mwhitman@potts-law.com

Adam B. Lawler        alawler@adamblawler.com, gsmith@adamblawler.com

Gary R. Pearson      PearsonLaw@neb.rr.com

Michael Thomas Mertz        mmertz@hurley-law.com

David A. Holladay       davidholladay@windstream.net

Randall Guy Phillips (Terminated)     rplaw1992@yahoo.com

Lanson Bordelon (Terminated)       lbordelon@dugan-lawfirm.com

David Scalia     dscalia@dugan-lawfirm.com

Diana Gjonaj      dgjonaj@weitzlux.com, cgarcia@weitzlux.com

Gregory Polins      greg.polins@kirkland.com

Matthew R. Willis (Terminated)      matt.willis@bcoonlaw.com,
wendy.wafford@bcoonlaw.com

Brent Hazzard       brent.hazzard@hazzardlaw.net
Trevor Bruce Rockstad trevor.rockstad@daviscrump.com,
anderson.brown@daviscrump.com, taylor.hardenstein@daviscrump.com

Jeremy C. Shafer jshafer@bannerlegal.com, baron@millerlegalllp.com,
von@millerlegalllp.com

Leslie D. Roussell      LeslieRoussell@bellsouth.net

Michael Louis Kelly       mlk@kirtlandpackard.com

Agron Etemi      RonE@trantololaw.com

Glenn S. Swartzfager      glenn.swartzfager@hazzardlaw.net

Edward Sanders        es@sanderslaw.us

Glenn S. Swartzfager      gswartzfager@hancocklawgroup.com

Jerald D Crawford       jcrawford@1call.org

Brent Hazzard        brenthazzard@yahoo.com

Glenn S. Swartzfager      gswartzfager@hancocklawgroup.com

Michael David Bland        dbland@wbbatty.com

Forrest A. Ferrell     forrest.ferrell@sigmonclark.com

Andrew J. Howell        andy.howell@sigmonclark.com

Joseph A. Osborne josborne@realtoughlawyers.com, anorden@realtoughlawyers.com,
aromanelli@realtoughlawyers.com, dmonahan@realtoughlawyers.com,
ggiovanni@realtoughlawyers.com, jnash@realtoughlawyers.com,
rbell@realtoughlawyers.com, service@realtoughlawyers.com

Avram J. Blair       ablair@ablairlaw.com

Adam J Levitt alevitt@dicellolevitt.com, 5525369420@filings.docketbird.com,
mcook@dicellolevitt.com

William H. White       attorneywilliamhwhite@gmail.com

Owen P. McGowan          opm@mcgowanassociateslaw.com

Jacob E. Lavin       jacoblavin@aol.com

Jason S. Schwartz       jason.s.schwartz@gmail.com

James John Zonas        jameszonas@yahoo.com
Michael Andrew Rueff       andrew@gammillmontgomery.com

John M. Black      jblack@blacklawgrouppllc.com

Joseph Andrew Grube        joe@bgotrial.com

Jane E. Beach     jbeach@mccmlawyers.com, khlewis@mccmlawyers.com

Irving Marshall Pinkus     impinkus@pinkusattorneys.com

Thomas Victor Ayala       tayala@gelaw.com, 8048545420@filings.docketbird.com

Eric Christopher Tew      etew@dykema.com

Brian T. Smith     btsmith@dykema.com

Dommond E Lonnie         dlonnie@dykema.com

Michael R. Williams       williams@bsplaw.com, hill@bsplaw.com, reiss@bsplaw.com

Patrick Gerard Seyferth     seyferth@bsplaw.com, hill@bsplaw.com, madar@bsplaw.com

Cheryl A. Bush      bush@bsplaw.com, hill@bsplaw.com, reiss@bsplaw.com

James Tutaj      james.tutaj@sbcglobal.net

Jack Ternan      jt@ternanlawfirm.com

James O. Darnell     jdarnell@jdarnell.com

Harold Alvin Odom        aodom@aodomlawfirm.com

BONNIE MICHELLE SMITH              msmith158@juno.com

Stephen Cady      scady@molllawgroup.com

Richard C Godfrey P C       richard.godfrey@kirkland.com

Brent Hazzard brent.hazzard@hazzardlaw.net, emily.bradley@hazzardlaw.net,
marilyn.coffey@hazzardlaw.net

Terrell P Youngblood, Jr     patton@youngbloodlaw.com

Alexander Dwyer adwyer@kirkendalldwyer.com, 5670023420@filings.docketbird.com,
cmnabb@kirkendalldwyer.com, jmartin@kirkendalldwyer.com,
twyckoff@kirkendalldwyer.com

Bradford William Cranshaw       bcranshaw@griercoxandcranshaw.com

William Frederick O'Neil, III    oneillawfirm@aol.com
Richard F Burke, Jr    rfb@cliffordlaw.com

Richard Francis Burke, Jr      rfb@cliffordlaw.com, cf@cliffordlaw.com,
rgraff@cliffordlaw.com

Zoe Brumfield-Meyers         zoe.brumfieldmeyers@kirkland.com

Megan Richardson      megan.richardson@kirkland.com

Marjorie A. Creamer (Terminated)        thehush91@yahoo.com

Stephen Yagman (Terminated)         filing@yagmanlaw.net

Desarey Clem (Terminated)        desareynicole@gmail.com

1:14-md-02543-JMF Notice has been delivered by other means to:

Dalian Alps Electronics Co., Ltd.


Goldstein Chrysler Jeep, Inc.


J.S.


Lead Counsel


Nettleton Auto Sales, Inc.


Plaintiffs Listed on Exhibit "A"


Plaintiffs Listed on Exhibits A and B


State of Arizona


T.G.H.


Unidentified Party


Wolf Haldenstein Adler Freeman & Herz LLP
Aashish Desai
Mower Carreon & Desai
2301 Dupont Dr, Ste 360
Irvine, CA 92612-7503

Adam P. Zaffos
Roll Law Group P.C.
11444 W. Olympic Blvd., 7th Fl.
Los Angeles, CA 90064

Albert Gregory


Amanda Baker


Amanda Connor


Amanda McGlasson


Amy Ashbridge


Amy Danielowicz


Andre T. Tennille
Conley Griggs Partin LLP
The Hardin Building
1380 West Paces Ferry Road,
N.W., Suite 2100
Atlanta, GA 30327

Barry R Schirm
Hawkins Parnell Thackston & Young LLP
445 S. Figueroa, Suite 3200
Los Angeles, CA 90071

Bobby Eadens


Brenda Steward


Brett Emison


Brian R. Blickenstaff
TURNER & JOHNS
Suite 301
216 Brooks Street
Charleston, WV 25301

Cale H. Conley
Conley Griggs Partin LLP
The Hardin Building
1380 West Paces Ferry Road
N.W.,
Suite 2100
Atlanta, GA 30327

Carla Dove


Carla Peterson


Charles Kocher
Saltz, Mongeluzzi, Barrett & Bendesky, P.C.
One Liberty Plance, 52nd Floor
1650 Market Street
Philadelphia, PA 19103

Cheryl Brown


Christopher Knight


Christopher White


Cindi Heaton


Colleen Castellon


Craig Lang


David J Gorberg
David J. Gorberg & Assoc.
32 Parking Plaza
Suite 700
Ardmore, PA 19003

David S. Cain , Jr
Cunningham, Bounds, LLC
P.O. Box 66705
Mobile, AL 36660

Deborah King


Debra Conner


Debra Connor


Dennis E. Sheehan
Dennis E. Shehan
233 Boradway
NY 10279

Donna Marie Ramos


Doris Crowder
2150 Harmony Rd
Gandeeville, WV 25243

Elease Bryant


Elizabeth Melton


Francis M. Gregorek
Wolf, Haldenstein, Adler, Freeman & Herz
Symphony Tower
750 B. Street
San Diego, CA 92101

Frank Simons
20913 Waterbeach PI
Sterling, VA 20165

Frank Cadmus Damrell , Jr
Cotchett Pitre and McCarthy LLp
1415 L Street Suite 1185
Sacramento, CA 95814

Guy Bucci
213 Hale Street
Charleston, WV 25301
James O. Latturner
Edelman, Combs & Latturner
120 S. LaSalle Street
18th Floor
Chicago, IL 60603

James R. Bartimus
Bartimus Frickleto Robertson & Goza, P.C.
11150 Overbrook Road,
Suite 200
Leawood, KS 66211

Jarod Bonine
SCOTT PATTON PC
3939 Washington Ave.
Suite 203
Houston, TX 77007

Jasmine Smith


Jason M. Lindner
Ross, Dixon & Bell, LLP
550 West B Street
Suite 400
San Diego, CA 92101

Jeanna Stacks


Jeanne A. Markey
Berger & Montague, P.C.
1622 Locust Street
Philadelphia, PA 19103-6305

Jeff Miedema


Jeffery A. Balls


Jeffrey Klabbatz


Jennifer Merson


Jennifer L Bullard
Bowman and Brooke LLP
150 S 5th St - Ste 3000
Minneapolis, MN 55402

John Couvson


John K, Wright
Celino and Barnes PC
16 W. Main Street
Ste 600
Rochester, NY 14614

Joseph Doyle


Joseph Winters Cotchett
Cotchett Pitre and McCarthy
San Francisco Airport Office Center
840 Malcolm Road Suite 200
Burlingame, CA 94010

Kathleen Deighan


Kathryn Cook


Kathryn Hill


Kathy Vickers


Kenneth Melton


Kevin Frank Calcagnie
Robinson, Calcagnie & Robinson
620 Newport Center Drive
Newport Beach, CA 92660

Kristie Fletcher


Kristofer Riddle
CLIFFORD LAW OFFICES PC
Suite 3100
120 N LaSalle Street
Chicago, IL 60602

Kyomi Postley
7618 Longwood Avenue
Wyandotte, KC 66109

Laquinda Robinson


Larry A. Anderson
3006 North Priscillla Avenue
Indianapols, IN 46218

Lea A. Player
Morris & Player PLLC - Louisville
1211 Herr Lane
Suite 205
Louisville, KY 40222

Lee Javins
Bucci Bailey & Javins L.C.
213 Hale Street
Charleston, WV 25301

Leonard H. Brashear
P.O. Box 677
Hyden, KY 41749

Loe Anne Pino
28 Ocean Dr.
Little Compton, RI 02837

Lucinda Diggs


Lucy Elizabeth Tufts
Cunningham, Bounds, LLC
P.O. Box 66705
Mobile, AL 36660

Major A. Langer
Perona, Langer, Beck & Lallande
P.O. Box 7948
300 East San Antonio Drive
Long Beach, CA 90807

Maria Kolioulis


Mark P. Robinson , Jr
Robinson, Calcagnie & Robinson
620 Newport Center Drive
Newport Beach, CA 92660
Mark Philip Pifko
Baron & Budd, P.C.
15910 Ventura Boulevard
Encino Plaza, Suite 1600
Encino, CA 91436

Mary Castellon


Mary Ann Farley


Matthew Conner


Matthew Connor


Matthew Shelby
2128 Kelly Lane
Hoover, AL 35216

Merivone Bull Calf


Mesafint Gebremariam


Michael B. Giaquinto
Hawkins Parnell Thackston & Young LLP
445 S. Figueroa, Suite 3200


Michael Francis Ram
Faruqi & Faruqi LLP
1901 Avenue of the Stars, Second Floor
Los Angeles, CA 90067

Michael K. Whitman
White Goss Bowers March & Schulte
4510 Belleview
Suite 300
Kansas City, MO 64111

Mickey Emmons


Mitchell Moen
Morris Bart , III
Morris Bart & Associates
909 Poydras Street
New Orleans, LA 70112

Nancy Celio


Nathan B. Atkinson
Spilman Thomas & Battle, PLLC
110 Oakwood Drive,
Suite 500
Winston-Salem, NC 27103

Noel Joyce Letterio


Norma Robinson
34 Spring Court
Petersburg, VA 23803

Patricia Johnson


Patricia S. Murphy
Murphy & Murphy LLC
3415 Office Park Drive
Suite D
Marion, IL 62959

Paul A. Niall
Spilman Thomas & Battle, PLLC
300 Kanawa Boulevard, East (25301)
Post Office Box 273
Charleston, WV 25321

Peter J. Brodhead
Spangenberg, Shibley & Liber
1001 Lakeside Avenue, E
Ste. 1700
Cleveland, OH 44114

Rachel Scritchfield


Rachele R. Rickert
Symphony Tower
750 B Street
San Diego, CA 92101
Ranse Partin
Conley Griggs Partin LLP
The Hardin Building
1380 West Paces Ferry Road
N.W., Suite 2100
Atlanta, GA 30327

Richard D. Pino
28 Ocean Dr.
Little Compton, RI 02837

Robert Boyland


Robin L. Greenwald


Roland Karim Tellis
Baron Budd, P.C.
15910 Ventura Boulevard
Encino Plaza, Suite 1600
Encino, CA 91436

Ron Etemi
Trantolo & Trantolo LLC
130A Scott Road
Waterbury, CT 06705

Ross D. Stomel
SHRADER & ASSOCIATES, LLP
22A Ginger Creek Parkway
Glen Carbon, IL 62034

Sander Esserman
Stutzman, Bromberg, Esserman & Plifka, P.C.


Sandra Kuch


Sara Willingham
THE PAYNTER LAW FIRM PLLC
1200 G Street N.W., Suite 800
Washington, DC 20005

Scott Patrick Callahan
Law Office of Scott P. Callahan, P.C.
23501 Cinco Ranch Boulevard
Ste B240
Katy, TX 77494
Sharon Durbin


Sharon L. Potter
Spilman Thomas & Battle, PLLC
Century Centre Building
1233 Main Street,
Suite 4000
Wheeling, WV 26003

Sherry Miedema


Sonia Davidson


Tanya Godsey


Tarah Burgess


Telisa Oneal


Tiffany C. Postley
7618 Longwood Avenue
Wyandotte, KC 66109

Timothy C. Bailey
Bucci, Bailey & Javins, L.C.
213 Hale Street
Charleston, WV 25301

Timothy L. Postley, Jr
7618 Longwood Avenue
Wyandotte, KC 66109

Trevon Lucas


Willis Jones III


1:15-cv-05959-JMF Notice has been electronically mailed to:

Richard Cartier Godfrey   rgodfrey@kirkland.com, kenymanagingclerk@kirkland.com

Kevin R. Dean kdean@motleyrice.com, jdoneill@motleyrice.com,
kwaites@motleyrice.com, psmith@motleyrice.com, vtalamantes@motleyrice.com
Brett A. Emison brett@lelaw.com, hannah@lelaw.com, jennifer@lelaw.com,
megan@lelaw.com, nicole@lelaw.com, rachel@lelaw.com, tricia@lelaw.com

1:15-cv-05959-JMF Notice has been delivered by other means to:

Gary Peller


1:19-cv-06757-JMF Notice has been electronically mailed to:

Andrew Baker Bloomer andrew.bloomer@kirkland.com, alec.klimowicz@kirkland.com,
elizabeth.perkins@kirkland.com, kenymanagaingclerk@kirkland.com,
rmendes@kirkland.com

Brett A. Emison brett@lelaw.com, hannah@lelaw.com, jennifer@lelaw.com,
megan@lelaw.com, nicole@lelaw.com, rachel@lelaw.com, tricia@lelaw.com

1:19-cv-06757-JMF Notice has been delivered by other means to:

Gary Peller


1:19-cv-07429-JMF Notice has been electronically mailed to:

Brett A. Emison brett@lelaw.com, hannah@lelaw.com, jennifer@lelaw.com,
megan@lelaw.com, nicole@lelaw.com, rachel@lelaw.com, tricia@lelaw.com

1:19-cv-07429-JMF Notice has been delivered by other means to:

Gary Peller

The following document(s) are associated with this transaction:
Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_ID=1008691343 [Date=6/30/2021] [FileNumber=26121896-
0] [119ad6680e1815ae20ad185e1db61f57f75f35b265d8bbfe65c67ba8c84da586f2
90dc942c3129a8338c059c1a56ba4ec00e2a6d55aa4cdb254642f0184aae11]]
CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
